DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.        The information disclosure statement (IDS) submitted on 06/16/21, and 09/01/21 were filed after the mailing date of the Non-Final Office action on 12/01/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
3.       The information disclosure statement (IDS) submitted on 12/01/17 has been reconsidered. The non-patent literature has missing date. Accordingly, the non-patent literature part has been marked with “strike out line” not considered by the examiner. 

Response to Amendment
4.         Applicant's amendment filed on 06/16/21 have been fully considered and entered.

Response to Arguments
5.         Applicant's arguments filed on 06/16/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Examiner’s Amendment
6.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Carlyn Anne Burton on 08/09/21.

           The application has been amended as follows: 
         (i)       In claim 1, please change the recitation “polymer” in line 8 to “copolymers”
        (ii)       In claim 1, please change the recitation “solids particles” in line 9 to “the solid particles”
       (iii)       In claim 3, please change the recitation “the medium” in line 6 to “said aqueous medium”
       (iv)       In claim 4, please change the recitation “the medium” in line 6 to “said aqueous medium”

Reasons for Allowance 
7.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Wilson (WO 2013/060741; for English translation Wilson (US 2014/0378617) applied) and Oswald (US 6395853).
           Wilson discloses amphiphilic sequential copolymer (P) that have a specific controlled structure in which hydrophobic blocks of controlled size integrated into hydrophilic chains, which makes it possible to synthesize self-associative polymers for application as rheology modifier, e.g. viscosity enhancer or thickeners in aqueous media for extracting oil or natural gas, especially for making drilling fluids, for fracturing, for stimulation or for enhanced oil recovery (para [0002], [0019], [0022], [0051]-[0052], 
            Oswald discloses polymer and the particles such as cement in the drilling fluid for the improved flow and having low water loss of the fluid in the well bore application (column 4, lines 55-60, column 9, lines 1-16). Applicants arguments are found persuasive, e.g. Wilson’s general disclosure that its compositions can be used in wellbore operations for enhanced oil recovery or well bore fracturing, such operations do not necessarily involve of particles within the fluid (much less suspension), nor do they suggestion that the copolymer would be able to be used with cement particles. Moreover, in enhanced oil operations, thickeners are often used in such fluids but such fluids do not include solid particles given their injection into the reservoir. Further, Oswald uses copolymers comprising structural units of acrylamido-N-methylenepropen-ylsulfonates (AMPS), vinylphosphonic acid or salts thereof and a cationic comonomer in cement slurries resulting in low water loss. Oswald’s copolymer is structurally different from Applicant’s copolymer. Applicant’s copolymer is amphiphilic, with a specific
.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768